Title: From George Washington to William Thompson, 18 March 1799
From: Washington, George
To: Thompson, William



Dear Sir,
Mount Vernon 18th Mar: 1799

Colo. Thos Lee (of Loudoun) is possessed, I am informed, of a tract of about 400 acres of Land within a mile of Colchester, which he is disposed to sell.
Let me request the favour of you to describe it to me as accurately as you can from your own knowledge, or from the information of others on whose judgment you can rely.
In doing this, say what the kind & quality of the Soil is; Whether level or broken; What the nature of growth is; what proportion is in Wood; How timbered; What tenements are on it; the condition of them; whether much worn & gullied, or in good heart; and whether they are tenants at Will or on leases, & what kind of leases, with the kind of improvements. How watered also.
To this catalogue of enquiries, permit me to ask, what, in your opinion, and the opinion of such as are acquainted with the value,

& prices of Land in that neighbourhood, & situated as it is, it is worth in Cash—also on credit, and what credit.
I will offer no apology for giving you the trouble to make these enquiries, but shall thank you for answering them; as I have an object in requesting this kindness from you—With esteem I am Dear Sir Your obedient Hble Servt

Go: Washington

